305 N.Y. 780 (1953)
Vocational Guidance Manuals, Inc., Respondent,
v.
United Newspaper Magazine Corporation et al., Appellants, et al., Defendants.
Court of Appeals of the State of New York.
Argued April 20, 1953.
Decided May 28, 1953
E. Douglas Hamilton and John G. McCarthy for United Newspaper Magazine Corporation and another, appellants.
W. Clyde O'Brien and Richard L. Turner for Gannett Co., Inc., appellant.
Samuel Wollan for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, FULD and FROESSEL, JJ. DYE, J., dissents and votes for reversal and dismissal of the complaint on the ground that the complaint fails to establish a reasonable basis for holding the article defamatory as to this plaintiff, failing which no issue is presented for determination by a jury.
Order affirmed, with costs. Questions certified answered in the affirmative. No opinion.